                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Dennis Patzold,                                                 Civ. No. 20-1526 (PJS/BRT)

                        Petitioner,

 v.                                                        ORDER ON REPORT AND
                                                            RECOMMENDATION
 State of Minnesota,

                        Respondent.


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Becky R. Thorson (Doc. No. 19). No objections have been filed

to that Report and Recommendation in the time period permitted. Based on the Report and

Recommendation of the Magistrate Judge, on all of the files, records, and proceedings herein, the

Court now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1.     Petitioner Dennis Patzold’s Petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody. (Doc. No. 1) is DISMISSED WITH PREUJUDICE; and

       2.     No certificate of appealability is issued.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


  Date: June 24, 2021                               s/Patrick J. Schiltz
                                                    Patrick J. Schiltz
                                                    United States District Judge
